 



Exhibit 10.65
RELIANT ENERGY, INC.
2002 LONG-TERM INCENTIVE PLAN
QUARTERLY COMMON STOCK AND PREMIUM RESTRICTED STOCK AWARD
     Pursuant to this Award Agreement, as of October 1, 2007, Reliant Energy,
Inc. (the “Company”) hereby grants to «Director» (the “Participant”), a Director
of the Company, «Shares» shares of Common Stock, in lieu of fees otherwise
payable to the Participant for services as a Director for the period from
July 1, 2007 through September 30, 2007 plus an additional «Premium» premium
restricted shares of Common Stock (“Premium Restricted Stock”). Such number of
shares are subject to adjustment as provided in Section 15 of the Reliant
Energy, Inc. 2002 Long-Term Incentive Plan (the “Plan”), subject to the terms,
conditions and restrictions described in the Plan and in this Agreement.

1.   Relationship to the Plan. This grant of Common Stock and Premium Restricted
Stock is subject to all of the terms, conditions and provisions of the Plan and
administrative interpretations thereunder, if any, which have been adopted by
the Committee and are in effect on this date. Except as defined herein,
capitalized terms have the same meanings as under the Plan. If any provision of
this Award Agreement conflicts with the express terms of the Plan, the terms of
the Plan control and, if necessary, the applicable provisions of this Award
Agreement are deemed amended so as to carry out the purpose and intent of the
Plan. References to the Participant also include the heirs or other legal
representatives of the Participant or the Participant’s estate.   2.  
Restrictions. The Premium Restricted Stock granted under this Agreement may not
be sold, assigned, transferred, pledged or otherwise encumbered until the
restrictions have lapsed (“Restriction Period”) except as otherwise provided in
this Section 2. Notwithstanding anything herein or in the Plan to the contrary,
the shares of Premium Restricted Stock are transferable by the Participant to
Immediate Family Members, Immediate Family Member Trusts, and Immediate Family
Member Partnerships pursuant to Section 14 of the Plan.   3.   Vesting and
Forfeiture.

  (a)   The Common Stock granted herein is fully vested and transferable as of
the date granted.     (b)   The Premium Restricted Stock vests as of the date of
the Company’s annual meeting in «Vest_Year» (“Vesting Date”) (the end of the
Participant’s current term as a Director during which the shares of Premium
Restricted Stock were granted), provided the Participant does not terminate
service, except as otherwise provided in this Section 3, before the Vesting
Date.     (c)   If the Participant’s service as a Director is terminated due to
death or Disability, Participant’s right to receive Premium Restricted Stock
vests at the time of such termination to the extent not previously vested
pursuant to this Section 3. For purposes of this Award Agreement, “Disability”
means a physical or mental impairment of sufficient severity such that the
Participant can no longer serve as a Director.

-1-



--------------------------------------------------------------------------------



 



  (d)   If the Participant terminates service on the Board for any reason other
than death or Disability, the Participant’s right to receive Premium Restricted
Stock granted during the term during which the Participant terminates service
will be forfeited in its entirety upon termination.

4.   Rights as a Stockholder. Except as otherwise specifically provided in this
Award Agreement and the Plan, during the Restriction Period the Participant
shall have all the rights of a stockholder with respect to the Premium
Restricted Stock including, without limitation, the right to vote the Premium
Restricted Stock and the right to receive any dividends with respect thereto.  
5.   Cash Payment Upon a Change of Control. Notwithstanding anything herein to
the contrary, upon or immediately prior to the occurrence of any Change of
Control of the Company, Participant’s right to receive Premium Restricted Stock
shall be settled by a cash payment to Participant equal to the product of
(i) the Fair Market Value per share of Common Stock on the date immediately
preceding the date on which the Change of Control occurs and (ii) the total
number of shares of Premium Restricted Stock granted. Such cash payment shall
satisfy the rights of Participant and the obligations of the Company under this
Award Agreement in full.   6.   Notices. For purposes of this Award Agreement,
notices and all other communications must be in writing and will be deemed to
have been given when personally delivered or when mailed by United States
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:

     
If to Company:
  Reliant Energy, Inc.
 
  1000 Main Street
 
  Houston, Texas 77002
 
  ATTENTION: Senior Vice President and
 
  Corporate Secretary
 
   
If to Director:
  «Director»
 
  c/o Corporate Secretary
 
  Reliant Energy, Inc.
 
  1000 Main Street
 
  Houston, Texas 77002

    or to such other address as either party may furnish to the other in writing
in accordance with this Section 6.

7.   Successors and Assigns. This Award Agreement is binding upon and inures to
the benefit of the Participant, the Company and their respective permitted
successors and assigns.

                        Mark M. Jacobs      President and Chief Executive
Officer     

-2-